DETAILED ACTION
An examiner’s amendment to overcome 35 U.S.C. 102 rejections in view of Kim (U.S. 2015/0327432) was discussed and authorized in an interview with Brian Janowski on February 1, 2021.  However, in light of new grounds for rejection regarding the present claims found by examiner, the amendment would have been rendered moot and so the amendment is not made.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scryba (U.S. 10,897,843).
Regarding claim 14, Scryba discloses (Fig. 1-4) a method of implanting seeds using a seed planting tool comprising the steps of: obtaining a seed planter tool (100) comprising an elongate drop tube (170) having a central axis and having an upper port and a lower port and whereas the drop tube is fixed to a laterally spaced dig tube (105) also having a central axis whereby the central axis of the drop 
Regarding claim 15, Scryba further discloses (Fig. 2) that the step of grasping the seed planter tool further comprises the step of grasping the seed planter tool at at least one of a first handle control (one end of handle bar 115) and second handle control (the other end of handle bar 115) fixed at the superior end of the drop tube (Col. 4, line 14).
Regarding claim 17, Scryba further discloses that the step of driving the tree nut planter downward into the ground further comprises applying downward force from a user's foot on a foot arm (110) extending from an exterior face of the dig tube (105) (Col. 4, lines 15-17).
Regarding claim 20, Scryba further discloses that the step of activating a plunger (125) located in the dig cannula to approach the bottom face of the dig tube further comprises the step of translating a .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, 13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Denham (U.S. 2006/0180061) in view of Kim (U.S. 2015/0327432).
Regarding claim 1, Van Denham discloses (Fig. 18) a planter tool (109) comprising: a drop tube (110) having an inner face defining a drop cannula (116) extending between an upper port (118) and a lower port (120); a lower face on said drop tube facing inferior; a dig tube (28) having an interior face defining a dig cannula (27); a bottom face of said dig tube (62); said dig cannula extending from said bottom face into said dig tube; a dig port opening (60) from said bottom face into said dig cannula; said drop tube and said dig tube each having a central axis (dig tube axis 29); said central axis of said drop tube and said central axis of said dig tube being parallel and spaced; said drop tube fixed to said dig tube; and said bottom face spaced inferior from said lower face.  Van Denham does not disclose a plunger assembly or lower guide.
Kim discloses a seed planter tool of similar design (Fig. 1-6) comprising a dig tube (13) having an interior face defining a dig cannula; a lower guide (Fig. 5, above and constraining spring 23a); said dig tube enclosed by said lower guide at a superior end of said dig tube; a plunger assembly (10); said plunger assembly comprising a plunger (23) fixed at an inferior end; said plunger assembly comprising a plunger rod (21); said lower guide comprising an inner guide rim operable to house said plunger rod; said plunger rod coupled to said plunger ([0029], lines 3-4); said plunger rod operable for linear translation through said lower guide within said inner guide rim ([0029], lines 1-3); said plunger operable to translate within said dig cannula ([0029], lines 3-5); said plunger assembly having a central axis aligned with said central axis of said dig tube; wherein a downward force transmitted on said plunger assembly causes said plunger to move towards said bottom face.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Van Denham to include the plunger assembly and lower guide as taught by Kim.  Doing so would aid the use of Van Denham’s invention by providing a convenient method of releasing a soil core after use.  It is further noted that the device of Van Denham is for planting grown plants or seedlings, whereas the device of Kim is for planting seeds.  However, as the devices are both known in the art, are of substantially similar structure so as to be combined, and such a combination would not destroy either use while providing an additional advantage, it would have been obvious to make such a combination.
Regarding claim 2, in the combination above, Van Denham further discloses a handle control (Fig. 18, 128). Kim further teaches (Fig. 1) an upper guide (upper portion of 10); a handle control (11); wherein said upper guide is disposed substantially within said handle control.  It would be reasonable to arrange the combination of Van Denham and Kim such that the upper guide is disposed within the handle control.
Regarding claim 3, in the combination above, Kim further teaches a lower guide (Fig. 5, above and constraining spring 23a); wherein said lower guide is fixed at a superior end of said dig tube (13).  It would be reasonable to arrange the combination of Van Denham and Kim in such a way.
Regarding claim 4, in the combination above, Kim further teaches that said upper guide and lower guide are vertically aligned (Fig. 1).  It would be reasonable to arrange the combination of Van Denham and Kim in such a way.
Regarding claim 5, in the combination above, Kim further teaches that the plunger assembly comprises a plunger rod operable to translate vertically with force applied along its elongate axis ([0021], lines 10-11).  It would be reasonable to arrange the combination of Van Denham and Kim in such a way.
Regarding claim 6, in the combination above, Kim further teaches (Fig. 1-6) a plunger knob (29) coupled to a superior end of the plunger rod (21); a first handle control (11) operable to receive force from a user's hand; said first handle control comprising a first external face; and wherein said plunger assembly comprises a plunger spring (17) positioned between said plunger knob and said first handle control whereas said plunger spring is operable to superiorly bias said plunger assembly ([0030], lines 1-4).  It would be reasonable to arrange the combination of Van Denham and Kim in such a way.
Regarding claim 7, in the combination above, Van Denham further teaches (Fig. 18) a foot arm (driving member 121); the dig tube comprising an exterior face (65); and whereas said foot arm is fixed to said exterior face and operable to impart forces from the foot of a user and whereby said foot arm extends laterally from said dig tube.
Regarding claim 8, in the combination above, Van Denham further teaches (Fig. 18) at least one handle control (128) operable for grasping by a hand of a user; said handle control fixed to a superior end of the drop tube (110).
Regarding claim 9, in the combination above, Van Denham further teaches (Fig. 18) that the at least one handle control (128) is in the form of two handle controls aligned on an axis on opposing sides of the drop tube.
Regarding claim 11, in the combination above, Van Denham discloses that there is a linear distance between the lower face and the bottom face, but does not specify what that distance is.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that such a distance corresponds to a depth that the ground-piercing dig tube may be driven downward before further driving is impeded by other parts of the tool, such as the driving member (121) or the drop tube (110).  Since nuts and seeds have optimal ranges of planting depths which best promote growth, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the distance between the lower face and the bottom face any necessary to allow the tool to create holes corresponding to those optimal ranges of planting depths, since it has been held that where the general conditions of a claim are disclosed in the prior art (the distance between the lower face and the bottom face corresponding to a possible planting depth), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, in the combination above, Van Denham further discloses (Fig. 18) the bottom face (62) encircling an inferior end of said dig tube; wherein said bottom face of said dig tube is tapered (Fig. 16, 67) for eased entry to the ground ([0132], lines 30-35).
Regarding claim 21, in the combination above, Van Denham further teaches (Fig. 18) that downward forces driven from at least one of the first handle control and second handle control (128) are transmitted through the drop tube (110) to the dig tube (28).
Regarding claim 22, in the combination above, Van Denham further teaches that a preferred attachment of pieces of the invention is conventional welding ([0120], lines 14-16).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use conventional welding to fix the lower guide to a top face of the dig tube, since it is said to be conventional and one prepared to use such a method on some parts of the device would likely prefer to use the same method on other parts.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scryba.  Scryba teaches the elements of claim 14 as described above, but does not explicitly disclose driving the seed planter tool downward until a lower face of the drop tube contacts the ground.  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that an operator may be able to drive the dig tube downward into the ground until further driving is impeded by other parts of the tool, such as the foot arm (110) or the drop tube (170).  It would have further been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the seed planter may be driven downward to any desirable depth for promoting nut or seed growth, up to and including the maximum depth range before impedance, i.e., until either the drop tube (170) or the foot arm (110) contacts the ground.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scryba as applied to claim 14 above, and further in view of Gottfried (U.S. 3,273,930).
Regarding claim 18, Scryba discloses the elements of claim 14 above, but teaches (Fig. 1) a lever handle (135) instead of plunger knob.  Gottfried teaches (Fig. 1) a soil coring tool and associated method of activating a plunger (26) located in a dig cannula to approach a bottom face of a dig tube (10) comprising the step of applying a downward translating force on a plunger knob (33).  As both the lever handle and the plunger knob are both known in the art and operate predictably and substantially in the same way for the same purpose, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scryba by substituting the lever handle with a plunger knob.  Doing so would further simplify the design and manufacture of the tool used in the method.
Regarding claim 19, in the combination above, Gottfried further teaches (Fig. 1) the step of releasing the force on the plunger knob (33) whereby a plunger spring (28) assists in biasing the plunger (26) superiorly in the dig cannula (Col. 2, lines 31-33).  It would be reasonable to arrange the combination of Scryba and Gottfried in such a way.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fritts (U.S. 1,238,756) transplanting device with dibble and drop tube.
Green (U.S. 17,089) hand seeder with foot for gauging penetration depth.
Issartier (FR 1,013,583) hand seeder with dig rob and parallel drop tube.
Maxted (GB 444,635) weed extractor and seed/soil depositor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671